Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph [0031] line 12 “limit products” has been changed to –limit produces—to correct the grammar of the sentence.
In the specification at paragraph [0063] line 3 “receivers540” has been changed to –receivers 540—to provide a space in the sentence.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The system as claimed in claims 1-9 and 18-20 is not disclosed or taught by the prior art with the optical beam width and spacing are such that at least one rung of remaining spooled material is illuminated by each at least one optical signal source; drive circuitry configured to drive the at least one optical signal source using pulses, thereby creating light pulses; at least one optical signal receiver configured to receive light reflected from each of said light pulses; a processor configured to: establish a 
The method as claimed in claims 10-16 is not disclosed or taught by the prior art including the steps of the optical beam width and spacing are such that at least one rung of remaining spooled material is illuminated per optical signal source, wherein the at least one optical signal source is an infrared light emitting diode; establishing, via a processor, a number and drive strength of pulses for drive circuitry to drive the at least one optical signal source; driving, via the drive circuitry, the at least one optical signal source using pulses, thereby creating light pulses; receiving, via at least one optical signal receiver, light that is reflected from each of said light pulses; and causing, via the processor, measurements to be performed of the underwater remaining spooled material along with the remaining limitations of the claims.
The underwater system as claimed in claim 17 is not disclosed or taught by the prior art with the optical beam width and spacing are such that at least one rung of remaining spooled material is illuminated per each at least one optical signal source, wherein the at least one optical signal source is an infrared light emitting diode; drive circuitry configured to drive the at least one optical signal source using pulses, thereby creating light pulses; at least one optical signal receiver configured to receive light reflected from each of said light pulses; a processor configured to: establish a number and drive strength of pulses for the drive circuitry to drive the at least one optical signal source; cause measurements to be performed of the remaining underwater spooled material; and support one or more human or machine interfaces along with the remaining limitations of the claim.
Spruell (9,809,416) is a similar reel material measurement device, but does not disclose the optical beam width limitation as well as other limitations in the present claims.
Nakamura (6,068,209) also is a similar reel material measurement device, but does not disclose the optical beam width limitation as well as other limitations in the present claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855